CIRILLO, President Judge Emeritus,
dissenting:
I cannot agree with the conclusion the majority has reached today; it has sacrificed common sense for the sake of hypertechnicality. Specifically, I must take umbrage with the majority’s conclusion that section 3376 of Pennsylvania’s Probate, Estates and Fiduciaries Code is inapplicable to causes of action. See 20 Pa.C.S.A 3376. I must, therefore, respectfully dissent.
Section 3376 provides:
Any statute of limitations which would bar any debt or liability owed the estate of a decedent after the decedent’s death shall be extended until the end of one year following the decedent’s death. Failure or delay on taking out letters testamentary or of administration shall not affect the operation of any statute of limitation applicable to a debt or liability owed the estate of a decedent.
20 Pa.C.SA § 3376 (emphasis added).
The majority has concluded that appellant’s cause of action is not a “debt or liability” and, therefore, section 3376 is of no avail. I cannot agree. The term “liability,” as the majority concedes, is a term that carries a broad legal definition. Blacks Law Dictionary defines “liability” as follows:
The word is a broad legal term. It has been referred to as one of the most comprehensive significance, including almost every character of hazard or responsibility, absolute, contingent, or likely ... an obligation which may or may not ripen into a debt; any kind of debt or liability, either absolute or contingent, express or implied ... condition of being actually or potentially subject to an obligation; condition of being responsible for a possible or actual loss, penalty, evil, expense, or burden; ... responsibility for torts; ... unliquidated claim.
Blacks Law Dictionary, 823 (5th ed. 1979). Given this broad and encompassing meaning of the term “liability” within our jurisprudence, I am convinced that Judith Bill’s medical malpractice cause of action is a “liability owed” to her estate, and, therefore, section 3376 acts to extend the statute of limitations one year from her death. Words and phrases of a statute are to be construed according to their common meaning and accepted usage. See 1 Pa.C.S.A § 1903. By narrowly construing the definition of “liability” today, the majority has forsaken this time-worn principle under the pretext of pursuing, what it feels, is the spirit of the statute. The majority has cited no case law nor has my independent research uncovered any court in this Commonwealth that has utilized the term “liability” in such a restrictive manner.
Section 3376 does not explicitly define “liability,” however, when the words of a statute are not explicit, the intention of the General Assembly may be ascertained by considering: the occasion and necessity for the statute, the circumstances under which it was enacted, the mischief to be remedied and the object to be attained, the consequences of a particular interpretation, and the contemporaneous legislative history. 1 Pa.C.SA § 1921(c).
Athough there is no legislative history from which we may glean the intention behind section 3376, the official comment to section 3376 explains that the statute was modeled after section 3-109 of the Uniform Probate Code (UPC). See 20 Pa.C.SA § 3376, Cmt. Section 3-109 of the UPC acts to extend a statute of limitations on causes of action to four months after a decedent’s death if the statute of limitations applicable to the particular cause of action had not yet *208expired upon the death of the decedent.1 Section 3-109 was promulgated to recognize that the appointment of executors and administrators is not an overnight endeavor. See Mackle v. Mackle, 389 So.2d 1081 (Fla. App. 3 Dist.1980) (explaining that the sole effect of statute providing for suspension of statutes of limitation is to benefit estate by suspending and elongating period in which personal representative may commence action as to which pertinent limitations period would have expired). I believe that in enacting section 3376, our legislature also considered the time constraints involved in the appointment of executors and administrators and, accordingly, intended to extend the statute of limitations one year beyond the date of a decedent’s death.
I am also guided by section 3383 of our state’s Probate, Estates and Fiduciaries Code. That provision serves to extend the statute of limitations for claims against a person who has died, to one year following the death of that person. 20 Pa.C.S.A. § 3383.2 See Longo v. Estep, 289 Pa.Super. 19, 21, 432 A.2d 1029, 1030 (1981) (“the clear intent of the statute is to extend the statute of limitations in cases where the normal statute of limitations would run within a year after a defendant’s death, so that the statute of limitations would not then expire until one year after death”). Surely, the legislature did not intend to give the living extra time to file suit against the dead and in the same breath prevent a decedent’s representative from gaining time to sue the living.
In Longo v. Estep, supra, a plaintiff brought an action for personal injuries against a defendant arising out of an automobile accident. The accident occurred on April 2, 1977, and the defendant died on March 23, 1979. At the time defendant had died, no action had been commenced. Our court held that because the defendant had died prior to the running of the statute of limitations, section 3383 acted to extend the statute one year from defendant’s death, thus allowing plaintiff one year after defendant’s death to file an action against the defendant’s representative. Longo, 289 Pa.Super. at 21, 432 A.2d at 1030. Under the majority’s interpretation of section 3376, if the plaintiff had died instead of the defendant, plaintiffs representative would not be entitled to a one year extension. Accordingly, his claim would be barred. Such a result is an absurd interpretation of section 3376. There is no reasonable explanation to justify such an inequity. See 1 Pa.C.SA.. § 1922(1) (we should not interpret a statute, the result of which would be “... absurd, impossible of execution or unreasonable.”).
The folly of the majority’s holding is illustrated by the facts of the present case, precisely the situation I believe the legislature was trying to protect in enacting section 3376. Judith Bills was treated at the Northwest Medical Center by Dr. Robert Pilewski for bacterial meningitis from September 11, 1992 until October 15, 1992. As a result of this illness Ms. Bills suffered a debilitating stroke that resulted in paralysis. Ms. Bills, however, did not die until June 12, 1994. Assuming that the statute of limitations began to run on the last date of treatment, there were less than three months in which an action could have been filed prior to the running of the statute as of the date of her death.3 Practically, then, there remained only three months to appoint a personal representative, who, after appointment, had to commence an action in addition to performing numerous other duties. It is patently *209unreasonable and inequitable to assume that all these events could take place in such a short period of time. In fact, in this case, Thomas Prevish was appointed executor on November 8,1994, after the statute of limitations had expired. Under the majority’s interpretation, he is unable to commence a lawsuit at all and Ms. Bills estate’s rights would be forever lost. If, however, section 3876 were applied to extend the statute of limitations one year following Ms. Bills’ death, Thomas Prevish would have had until June 12, 1995 to timely file an action. Because Mr. Prevish commenced this action on November 8,1994, within the one year period extension, according to my interpretation of section 3376, he clearly commenced a timely action. I believe that the legislature intended to protect against such cases and, therefore, conclude that “liability owed” includes causes of action that have accrued. I would, therefore, reverse and reinstate appellant’s complaint.
KELLY, J., joins.

. Section 3-109 of the UPC provides in relevant part:
No statute of limitation running on a cause of action belonging to a decedent which had not been barred as of the date of his death, shall apply to bar a cause of action surviving the decedent’s death sooner than four months after death.
U.P.C. § 3-109 (1983).


. Section 3383 provides:
[t]he death of a person shall not stop the running of the statute of limitations applicable to any claim against him, but a claim which otherwise would be barred within one year after the death of the decedent shall not be barred until the expiration of one year after his death.
20 Pa.C.S.A. § 3383.


.Because Ms. Bills’ action was one for personal injury, the action was subject to the two-year statute of limitations. 42 Pa.C.S.A. § 5524.